Citation Nr: 0935594	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-11 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected postoperative 
residuals of toxic goiter.  

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected postoperative residuals of 
toxic goiter.  


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1951 to February 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  

This appeal was previously before the Board in April 2007, at 
which time both claims on appeal were denied.  That decision 
was appealed to the United States Court of Appeals for 
Veterans Claims (CAVC or Court).  The record contains a Joint 
Motion for Remand, dated in October 2008, wherein the 
Veteran's attorneys and the VA General Counsel agreed to 
remand the appeal.  In December 2008, a CAVC order was 
issued, vacating the April 2007 decision and remanding the 
Veteran's appeal for reasons which will be further explained 
herein.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant when further 
action is required.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

The October 2008 Joint Motion indicates that a remand is 
required in this case for compliance with the statutory duty 
to assist, among other things.  Specifically, the Joint 
Motion notes that VA has a duty to assist the Veteran in the 
development of the claim, which includes obtaining a medical 
examination and opinion that are adequate for adjudication 
purposes.  

With regard to the Veteran's claim of service connection for 
hypertension, the Joint Motion stipulates that the June 2003 
VA examination was inadequate because the examination report 
did not include three-day serial blood pressure readings, as 
required by 38 C.F.R. § 4.104, Diagnostic Code 7101, and that 
an adequate VA examination is needed.  By letters in early 
August 2009, the Veteran's attorney, who had represented him 
before the Court and continues in that capacity, submitted to 
the Board several excerpts of medical records which he had 
received from the Veteran, and a statement from an 
endocrinologist who discussed the Veteran's history of 
hypothyroidism.  Then, by letter dated August 31, 2009, the 
attorney submitted additional records and argument, including 
extracts of articles published by the National Institutes of 
Health.  Waiver of initial RO review of this evidence was not 
provided.

On remand, the RO will be requested to schedule the Veteran 
for a VA examination that fully evaluates his claimed 
hypertension disability and provides a medical opinion, with 
rationale, as to whether his hypertension is related to his 
service-connected residual toxic goiter disability, on either 
a causation or aggravation basis.  38 C.F.R. § 3.310 (2009).

In this context, with regard to the Veteran's increased 
rating claim, the Board notes that the June 2003 VA 
examination was conducted to evaluate the level of severity 
of the service-connected residual toxic goiter disability.  
However, more than six years have passed since that 
examination, and the Board finds a new examination should be 
scheduled to determine the Veteran's current level of 
disability as it pertains to his service-connected residual 
toxic goiter disability.  

The evidentiary record contains VA outpatient treatment 
records dated from June 2005 to July 2008, which contain 
findings related to the Veteran's hypertension and service-
connected residual toxic goiter disabilities.  While these 
records may assist the Board in determining the Veteran's 
current level of disability, the Board finds a remand is 
necessary to obtain any VA treatment records dated prior to 
June 2005, as those records may assist in rendering a fully 
informed decision as to the Veteran's level of disability 
throughout the appeal period, possibly warranting staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


In addition, during the pendency of this claim and appeal, 
the Court issued its decision in the case of Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which held that enhanced 
VCAA notice is needed in increased rating/compensation 
claims.  The Board is confident that, on remand, the RO will 
effectuate the new requirements of the Court in this matter.

For the foregoing reasons, the Board concludes that this case 
must be remanded to the RO in accordance with due process 
concerns, and in order to undertake additional evidentiary 
development, as indicated in the Court Order.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Ensure that all VCAA notice required by 
38 U.S.C.A. § 5103a, 38 C.F.R. § 3.159, and 
all subsequent interpretive authority are 
fully complied with.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

2.	Obtain VA treatment records dated prior to 
June 2005.  

3.	Schedule the Veteran for examination to 
determine the current level of severity of 
his hypertension disability.  The claims 
file must be made available to the examiner 
for review, and the examination report 
should reflect that such review is 
accomplished.  

a.	The examiner should determine whether 
the Veteran has the chronic disability 
of hypertension or isolated systolic 
hypertension. 


b.	The examiner should be informed that, 
according to VA regulations, 
hypertension means that the diastolic 
blood pressure is predominantly 90 mm 
or more, and isolated systolic 
hypertension means that the systolic 
blood pressure is predominantly 160mm 
or greater with a diastolic blood 
pressure of less than 90mm.  

c.	The examiner should also be informed 
that hypertension or isolated systolic 
hypertension must be confirmed by 
readings taken two or more times on at 
least three different days.  

d.	Regardless of the answer to (a), the 
examiner should be requested to 
provide an opinion as to whether it is 
at least as likely as not (i.e., a 
probability of 50 percent or more), or 
less than likely (i.e., a probability 
of less than 50 percent) that the 
Veteran's hypertension is proximately 
due to, the result of, and/or 
aggravated by service-connected 
residuals of toxic goiter.  

The examiner must separately 
address whether the Veteran's 
service-connected disability 
directly or proximately caused his 
hypertension, or whether his 
hypertension arose separately but 
has been aggravated by the service-
connected goiter residuals.  A 
rationale must be provided for each 
opinion offered.  

e.	Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.  

f.	Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

4.	Schedule the Veteran for examination to 
determine the current level of severity of 
his service-connected residual toxic goiter 
disability.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review is accomplished.  

The examiner should be requested to 
consider the Veteran's medical history, 
including whether his service-connected 
disability requires medication and 
involves his cardiovascular system.  The 
examiner should also identify the 
symptoms which manifest his service-
connected residual toxic goiter 
disability.  

5.	Thereafter, the issues on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his attorney 
should be provided with a supplemental 
statement of the case that addresses all 
evidence submitted since the last 
supplemental statement of the case, 
including the evidence submitted directly 
to the Board in July and August 2009, and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

